Citation Nr: 1619187	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, left wrist, status-post fracture and surgical intervention.

2. Entitlement to nonservice-connected pension benefits. 

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from September 2001 to January 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue, as the Veteran reported that he could not work due to the functional loss and impairment from his service-connected left wrist disability.  See April 2012 VA Form 9 and October 2010 statement in support of claim.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

In April 2016, the Veteran failed to show without good cause for a Board videoconference hearing.  Therefore, no further development as to a hearing is necessary.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Left Wrist

The Board observes that the Veteran was last afforded a VA examination for this disability in February 2012, and evidence added to the file after this date indicates that his symptomatology may have worsened.  For example, in his appeal on a VA Form 9 dated in April 2012, the Veteran reported daily flare-ups and daily treatment with 3,000 milligrams of Motrin.  He described increased functional loss of use of the left hand and painful motion rated at a 10/10 severity.  The Veteran noted further that he could not work due to this disability.  In light of the evidence suggesting that the Veteran's service-connected left wrist disability may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his left wrist disability.

TDIU

The Board notes that since it has determined that a claim for a TDIU is part of the increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

Nonservice-connected Pension

The Board finds that the Veteran's claim for a nonservice-connected pension is inextricably intertwined with the claims being further developed.  Therefore, a decision on these interrelated claims must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one cannot be rendered until the other claim has been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (reiterating that claims are inextricably intertwined when the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Additionally, the Board notes that the Veteran filed his claim for nonservice-connected pension benefits in October 2009.  Therefore, the Board must calculate his income for the initial 12-month annualization period beginning October 2009. See 38 C.F.R. § 3.271(a).  To this point, the Veteran has only provided income and medical expense information for the period from June 2009 to September 2010.  In September 2010, the Veteran submitted a VA Form 21-0517-1, Improved Pension Eligibility Verification Report, and a VA Form 21-8416, Medical Expense Report, which documented his income and medical expenses from June 2009 to September 2010.  Notably, in October 2010, the Veteran indicated that he had been let go from his job.  Given these facts and absent updated financial information - including information regarding the Veteran's income, net worth, and recurring medical expenses - VA does not have adequate evidence on which to base a decision. 

On remand, the Veteran should be afforded an opportunity to submit records regarding his financial status, including his income and medical expenses, from October 2010 and beyond.  Thereafter, to the extent possible, the AOJ should recalculate the Veteran's countable income for each year, and ascertain whether any verified expense or exclusion during each 12-month annualized period reduces the Veteran's countable income for VA purposes for any such 12-month period.  In calculating the Veteran's countable income, the AOJ should detail the methodology used to do so and note if each verified expense is a one-time expense or recurring expense.  See 38 C.F.R. §§ 3.660, 3.661 (2015).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Ensure that all notification and development action 
required is fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  

2.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).
3.   Contact the Veteran and request that he provide 
updated information regarding his net worth, income, and medical expenses, from October 2010 and beyond.  

4. Thereafter, to the extent possible, recalculate 
   the Veteran's countable income for each year 
	from October 2009 to the present, and ascertain 
	whether any verified expense or exclusion during each 
	12-month annualized period reduces the Veteran's 
	countable income for any such 12-month period.  In 
	doing so, the AOJ should detail the methodology used 
	to do so and note if each verified expense is a one-
	time expense or recurring expense.  See 38 C.F.R. §§ 
	3.660, 3.661 (2015).

      5.   After completing the development in Step 1 and 2,      
Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left wrist disability.  The claims file, including a copy of this remand, must be made available to the examiner for review.  All relevant tests and studies should be undertaken.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected left wrist disability.

The examiner should specifically identify: (1) range of motion of the Veteran's left wrist, including motion accompanied by pain, in degrees; and (2) functional impairment, including upon repetitive testing or during flare-ups.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, the examiner should so indicate.  If the Veteran's left wrist is ankylosed, this should be made clear.

The examiner is also asked to consider whether the Veteran has any nerve and/or muscle complaints related to the left wrist disability.  If so, the examiner should complete the appropriate examination reports related to nerve and muscle injuries.  The examiner should also examine the Veteran's scarring of the left wrist and include a discussion of the scarring in his/her examination report.  

The examiner should specifically discuss the functional impact the Veteran's left wrist disability has on his activities of daily living and on employment.  

A report should be prepared and associated with the Veteran's VA claims folder.  The AOJ should ensure that all information required for rating purposes is provided by the VA examiner prior to returning the case to the Board.

6.   Conduct any other appropriate development deemed 
necessary.  Thereafter, readjudicate the claims, to include entitlement to TDIU, considering all evidence of record.  If any benefit sought remains denied, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




